IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


IN THE INTEREST OF: Z.T.-D.N., A         : No. 221 EAL 2017
MINOR                                    :
                                         :
                                         : Petition for Allowance of Appeal from
PETITION OF: C.B.N., MOTHER              : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 15th day of June, 2017, the Petition for Allowance of Appeal is

DENIED.